Citation Nr: 1718426	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right lower extremity sensory neuropathy in the S1 distribution.

2.  Entitlement to a rating higher than 10 percent for left lower extremity sensory neuropathy in the S1 distribution.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1969 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied higher ratings for the Veteran's right and left lower extremity sensory neuropathy conditions.


FINDING OF FACT

In correspondence dated April 2017, the Veteran withdrew his claims for increased ratings for his right and left lower extremity sensory neuropathy conditions.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of a rating higher than 20 percent for right lower extremity sensory neuropathy in the S1 distribution, and a rating higher than 10 percent for left lower extremity sensory neuropathy in the S1 distribution.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in April 2017 indicating his intent to withdraw his claims for higher ratings for his bilateral lower extremity sensory neuropathy conditions.  Notably, in this same correspondence, he indicated his intent to pursue a new claim for increased ratings for these conditions.  Nevertheless, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


